Citation Nr: 1511419	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  10-36 471A	)	DATE
	)


On appeal from the decision of the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) disability compensation in the calculated amount of $8,674.80, to include the issue of the validity of the debt.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from April 1984 to December 1995, from May 2003 to May 2004, from April 2005 to July 2006, and from June 2007 to January 2008.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In reaching its decision below, the Board has reviewed the appellant's VA paper claims folder in its entirety, as well as the additional records in his electronic Virtual VA and VBMS folders.  These additional documents have also been reviewed by the RO.


FINDING OF FACT

On December 9, 2014, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


